Exhibit 10.6

 

AGREEMENT CONCERNING FORFEITURE OF RESTRICTED STOCK

AND RESTRICTED STOCK UNITS UNDER THE

GEOMET, INC. 2006 LONG-TERM INCENTIVE PLAN

 

This Agreement is entered into by and between GeoMet, Inc., a Delaware
corporation (the “Company”), and Brett S. Camp (“Employee”), contingent upon the
closing of the transaction contemplated by the Asset Purchase Agreement among
the Company, GeoMet Operating Company, Inc., and GeoMet Gathering Company, LLC,
as sellers, and ARP Mountaineer Production, LLC, as buyer, and Atlas Resource
Partners, L.P. (the “Asset Purchase Agreement”), but to be effective immediately
prior to the “Closing Date,” as such term is defined in the Asset Purchase
Agreement (the “Closing Date”). The Company and Employee are sometimes referred
to collectively in this Agreement as the “Parties.”

 

RECITALS

 

WHEREAS, the Company has previously granted to Employee the awards of restricted
stock and/or restricted stock units listed on the attached Exhibit A under the
GeoMet, Inc. 2006 Long-Term Incentive Plan (the “LTIP”); and

 

WHEREAS, the closing of the transaction contemplated by the Asset Purchase
Agreement will constitute a “Corporate Change” as defined in the LTIP; and

 

WHEREAS, Employee’s employment with the Company is not being terminated upon the
closing of the transaction contemplated by the Asset Purchase Agreement; and

 

WHEREAS, contingent upon the closing of the transaction contemplated by the
Asset Purchase Agreement, the Company has offered to make payments to Employee
pursuant to the Agreement Concerning Termination of Employment Agreement and
General Release by and between the Company and Employee, and Employee’s entering
into this Agreement is a condition of such payment; and

 

WHEREAS, Employee wishes to agree to forfeit, effective immediately prior to the
Closing Date, all unvested restricted stock and restricted stock units in the
Company held by Employee;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Forfeiture of Unvested Restricted Stock
and Restricted Stock Units.  Effective immediately prior to the Closing Date but
contingent on the closing of the transaction contemplated by the Asset Purchase
Agreement, Employee hereby forfeits for no monetary consideration the unvested
restricted stock and restricted stock unit awards listed on the attached
Exhibit A and any other unvested restricted stock and restricted stock units in
the Company held by Employee immediately prior to the Closing Date.

 

AGREED:

 

COMPANY

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Y. McGovern

 

 

By:

/s/ Brett S. Camp

 

Name: Michael Y. McGovern

 

 

 

Name: Brett S. Camp

 

Title: Chair of the Board

 

 

 

 

 

 

 

 

 

 

Date Signed:

May 12, 2014

 

 

Date Signed:

May 12, 2014

 

Agreement Concerning Forfeiture of Restricted Stock and Restricted Stock Units

Under the GeoMet, Inc. 2006 Long-Term Incentive Plan — Solo Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Awards of Restricted Stock

 

Grant Date

 

Original Restricted
Shares Granted

 

Grant Date
Market Price

 

Type of Vesting

 

Restricted Shares
Unvested on May 9,
2014

 

September 20, 2007

 

2,466

 

$

5.23

 

Performance

 

1,644

 

March 24, 2008

 

18,945

 

$

6.41

 

Performance/3-Year

 

11,367

 

May 14, 2012

 

50,000

 

$

0.43

 

3-Year

 

33,333

 

 

Awards of Restricted Stock Units

 

Grant Date

 

Original RSUs
Granted

 

Grant Date
Market Price

 

Type of Vesting

 

RSUs Unvested on
May 9, 2014

 

April 5, 2011

 

32,856

 

$

1.59

 

Performance

 

32,856

 

 

Exhibit A to Agreement Concerning Forfeiture of Restricted Stock and

Restricted Stock Units Under the GeoMet, Inc. 2006 Long-Term Incentive Plan

 

--------------------------------------------------------------------------------